Conference Call: Today, Thursday, May 5, 2011 at 10:00 a.m. ET Dial-in Numbers: 866-395-2657 or 706-902-0717 (International) Webcast / Replay URL: www.integramed.com or www.earnings.com Phone Replay: 800-642-1687 or 706-645-9291 through May 12, 2011 Conference ID #: IntegraMed® Q1 Revenue Rose 13% to $64.3M on Growth in Fertility & Vein Care Reports Q1 Net Income of $958,000 and Diluted EPS of $0.08 PURCHASE, NEW YORK — May 5, 2011 IntegraMed America, Inc. (NASDAQ: INMD), the leader in developing, marketing and managing specialty healthcare facilities in the fertilityand vein care markets, announced today results for the first quarter ended March 31, 2011. Three Months Ended Mar. 31, 2011 Mar. 31, 2010 % Change Revenues: Attain Fertility Centers1 $ $ +10 % Vein Clinics +21 % Total Revenues $ $ +13 % Operating Income: Attain Fertility Centers 4,435 4,445 nm Vein Clinics 2 -71 % Total Operating Income $ $ -12 % G&A Costs $ $ -5 % Net Interest Expense 94 -54 % Income Before Inc. Taxes -19 % Income Taxes -25 % Net Income $ $ -15 % Diluted EPS $ $ -27 % Diluted Shares +16 % Adjusted EBITDA3 -7
